Citation Nr: 1745354	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for hallux valgus with degenerative arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, but is currently assigned to the Houston, Texas, Regional Office.

In the November 2015 rating decision, the RO granted service connection for bilateral hallux valgus with degenerative arthritis and assigned a 10 percent disability rating.  The Veteran filed a notice of disagreement with the assigned disability rating, and subsequently perfected an appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

In reviewing the May 2017 VA examination report, the Board notes that the examiner provides an assessment regarding whether the Veteran has pain accentuated on use, pain on manipulation of the feet, pain accentuated on manipulation, and indication of swelling on use.  However, the VA examiner did not opine on whether there is objective evidence of marked deformity, pronation of one or both feet, and did not comment on the characteristics callosities of the Veteran hallux valgus.

In addition, the May 2017 examiner did not characterize the severity and effects of the pronation or abduction, including whether the foot condition compromises weight bearing.  The Board further notes that the examiner did not provide an overall assessment of the severity for a bilateral hallux valgus with degenerative arthritis.

In addition, the Board notes that the Veteran's representative has argued that the most recent examination did not adequately address the severity of the foot disorder as it was not conducted during the afternoon when the feet would be most swollen.  

Given the foregoing, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA or private treatment records.

2. The Veteran should be afforded a new examination of the feet, to take place during the afternoon if possible. Forward the record and a copy of this Remand to the examiner who provided the May 2017 VA opinion or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  The examiner is asked to provide an opinion as to the following:

The examiner should complete all questions on the examination form, to include noting any objective evidence of marked deformity, characteristic callosities, and (to the extent feasible) characterize the severity of any pronation or abduction.  The examiner should also offer an assessment of the overall level of severity of the disability (mild, moderate, severe, or pronounced).

3. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




